Citation Nr: 1513921	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal and a July 2014 statement by the Veteran's representative.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records.  

It appears that the appellant may be seeking separate compensable ratings and or service connection for several additional disorders, claimed as related to his diabetes.  This includes bladder and visual impairment.  If he desires to pursue this matters he should do so at the RO.  This appeal is limited to the issues on the title page.


FINDINGS OF FACT

1.  Diabetes mellitus is manifested by a need for regular insulin medication and a restricted diet, but not by avoidance of strenuous occupational and recreational activities.

2.  The preponderance of the evidence is against finding that the Veteran has hypertension due to a disease or injury in service or caused or made worse by service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).  

2.  The criteria for establishing service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2009.  The claim was last adjudicated in September 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the requirements for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

For diabetes mellitus requiring insulin and restricted diet, or requiring an oral hypoglycemic agent and a restricted diet, a 20 percent rating is warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.  For diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, a 40 percent rating is warranted.  Id.  Any rating higher than 40 percent requires other factors in addition to those three.  Id.  Regulation of activities is described as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

The Veteran is currently rated at 20 percent for service-connected diabetes mellitus.  The record establishes that he requires insulin and a restricted diet; the point in contention is whether the Veteran's diabetes mellitus has required regulation of his activities.

The Veteran was afforded a VA examination in August 2009.  The August 2009 examiner noted erectile dysfunction as a result of the Veteran's diabetes mellitus but wrote that the appellant's diabetes mellitus did not cause any restriction of activities.  The Veteran was afforded a second VA examination in October 2012.  The October 2012 examiner also wrote that the Veteran's diabetes mellitus did not require any regulation of activities.  There is likewise nothing in the Veteran's VA or private treatment records to indicate that any medical professional has ever instructed him to refrain from strenuous occupational or recreational activities as a result of his diabetes mellitus.  

The only evidence in favor of the Veteran's claim of regulation of activities as a result of his diabetes mellitus consists of his own statements.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as stated above, a finding of regulation of activities requires medical evidence, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.  

There are no other Diagnostic Codes that might apply to the Veteran's diabetes mellitus.  To the extent that the Veteran alleges that he has a vision disorder and urinary incontinence due to his diabetes mellitus, the Board is referring those issues to the AOJ.  These are the rating criteria that apply.  Appellant has asserted that he has a sedentary job so that such a restriction is not pertinent.  Nevertheless, those are the criteria that apply, and more than 20 percent impairment has not been shown.  Significant work or other interference is not shown.

Extraschedular Consideration

Since the rating criteria for diabetes mellitus reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus that would render the schedular criteria inadequate.  There are no additional symptoms due to his diabetes mellitus that are not addressed by the Rating Schedule, and to the extent that the Veteran's diabetes mellitus interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In sum, there is no basis for assignment of a rating in excess of 20 percent for diabetes mellitus at any time during the current appeal.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  

The Veteran claims that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  It is undisputed that the Veteran has hypertension.  There is no evidence that the Veteran demonstrated hypertension during his active duty service.  The Veteran's private treatment records indicate that he was diagnosed with hypertension in October 1980 and with diabetes mellitus in March 1993, 13 years later.  

The June 2009 VA examiner opined that the Veteran's hypertension was less likely than not to be secondary to his diabetes mellitus because there was no evidence of diabetic nephropathy.  

The Veteran has since developed urinary tract cancer, requiring treatment that included a nephrectomy in November 2011.  

The October 2012 VA examiner also found no evidence of diabetic nephropathy.  The examiner explained that diabetic nephropathy takes the form of either microalbuminuria or macroalbuminuria and, although the Veteran had experienced microalbuminuria, this was more likely due to hyperfiltration in the remaining kidney post-nephrectomy than to diabetes mellitus.  For this reason, the examiner opined that the Veteran's hypertension was less likely than not to be secondary to his diabetes mellitus.  

The only evidence in favor of the Veteran's claim of nexus between his diabetes mellitus and hypertension consists of his own statements and general medical materials collected from the Internet.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno, 6 Vet. App. at 470.  However, this claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  Laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau, 492 F.3d at 1376-77.  Hence, the lay assertions in this regard have no probative value; laypeople are not competent to provide a medical nexus opinion regarding the cause or aggravating factors of hypertension.  The Internet evidence, at most, establishes that it is possible for diabetes mellitus to cause hypertension in some cases, not that it is at least as likely as not that the Veteran's hypertension is caused or aggravated by his diabetes mellitus.  

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding of a nexus between the Veteran's hypertension and an in-service injury or event or his service-connected diabetes mellitus.  Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for hypertension.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


